Citation Nr: 0525503	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraines, from August 2, 2001, to November 4, 2004. 

2.  Entitlement to a rating in excess of 30 percent for 
migraines, from November 5, 2004, forward.

3.  Entitlement to an initial rating in excess of 10 percent 
for papular urticaria and atopic dermatitis, from August 2, 
2001, to November 4, 2004.

4.  Entitlement to a rating in excess of 30 percent for 
papular urticaria and atopic dermatitis, from November 5, 
2004, forward.

5.  Entitlement to an initial compensable rating for patellar 
chondromalacia of the right knee. 

6.  Entitlement to an initial compensable rating for patellar 
chondromalacia of the left knee.

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted entitlement to service 
connection for the above disabilities and assigned initial 
ratings of 10 percent for the migraine and skin disabilities 
and initial noncompensable ratings for the knee disabilities.  
In January 2005, the RO assigned a rating of 30 percent for 
migraines, effective November 5, 2004, and a rating of 30 
percent for papular urticaria and atopic dermatitis, 
effective November 5, 2004. 

The Board remanded this matter in February 2004 for 
substantive and procedural due process concerns.  The case 
has returned for further appellate review.


FINDINGS OF FACT

1.  Since August 2, 2001, the veteran's migraine disability 
has demonstrated a severity consistent with no more than 
characteristic prostrating attacks occurring on an average of 
once a month.    

2.  From August 2, 2001, forward, the veteran's skin 
disability has demonstrated a severity consistent with no 
more than exfoliation, exudation, or itching involving an 
exposed surface.  




3.  From August 30, 2002, to November 4, 2004, the veteran's 
skin disability demonstrated a severity consistent with no 
more than exposure of affected area totaling between 5 to 20 
percent of the entire body.

4.  From November 5, 2004, forward, the veteran's skin 
disability demonstrated a severity consistent with no more 
than exposure of affected area totaling between 20 to 40 
percent of the entire body.

5.  Since August 2, 2001, the veteran's knee disabilities, 
despite a full range of motion, cause pain with repetitive 
use and weight-bearing.


CONCLUSIONS OF LAW

1.  From August 2, 2001, to November 4, 2004, the criteria 
for an initial 30 percent rating, but not higher, for 
migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

2.  From November 5, 2004, forward, the criteria for a rating 
in excess of 30 percent for migraines have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).

3.  From August 2, 2001, to November 4, 2004, the criteria 
for an initial rating in excess of 10 percent for papular 
urticaria and atopic dermatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002), Diagnostic 
Code 7806 (2004).

4.  From November 5, 2004, forward, the criteria for a rating 
in excess of 30 percent for papular urticaria and atopic 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002), Diagnostic Code 7806 (2004).




5.  The criteria for an initial 10 percent rating, but not 
higher, for chondromalacia patella of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2004).

6.  The criteria for an initial 10 percent rating, but not 
higher, for chondromalacia patella of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  In this case, the 
claims for higher initial ratings were received in a notice 
of disagreement after the May 2002 grants of entitlement to 
service connection.  As such, the RO's March 2002 development 
letter addressing entitlement to service connection, and 
issued prior to the initial adjudication of the service 
connection claims, satisfies VA's duty to notify, pursuant to 
VAOPGCPREC 8-03.

VA then exceeded its duty to notify by issuing development 
letters to the veteran dated in July 2003 and March 2004, in 
which she was told of what was required to substantiate his 
claims for higher disability ratings and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains all available, identified records 
pertinent to the claim, including the veteran's VA medical 
records and reports from VA examinations conducted in April 
2002 and November 2004.  She did not identify any pertinent 
non-VA medical evidence, and she did not reply to the duty to 
assist letters with any additional information or evidence 
requiring further development.

Although the January 2005 supplemental statement of the case 
erroneously listed the issues as entitlement to initial 
ratings in excess of 10 percent for patellar chondromalacia 
of the right and left knees, respectively, there is no 
prejudice to the veteran as the Board herein grants a 10 
percent rating for each knee.





II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The appeals being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claims 
met the requirements for higher disability ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Migraines

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, DC 8100.  Under this provision, 
a 10 percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

The veteran has experienced characteristic prostrating 
attacks from her migraines occurring at least once a month.  
Within months after service separation, the veteran 
complained of chronic headaches.  The April 2002 VA examiner 
diagnosed migraines, and the veteran's description of her 
headaches at that time included blurred vision, photophobia, 
dizziness, nausea, presyncope, and sensitivity to high-pitch 
noises.  The veteran added that her migraines occur 
approximately four times a month.  VA treatment records dated 
in 2002 note a similar frequency of migraine attacks, and a 
July 2003 treatment note documents migraine episodes 
occurring two to three times a month.  The frequency and 
severity of the veteran's migraine headaches is echoed in the 
November 2004 VA examination report, in which two to three 
monthly episodes were reported, with each attack requiring 12 
to 24 hours of rest in a dark room.    

A 50 percent rating for migraines, however, is not warranted 
because the evidence does not show migraines causing 
characteristic prostrating attacks productive of severe 
economic inadaptability.   At the April 2002 VA examination, 
the veteran noted her employment since service separation but 
did not mention any difficulty maintaining such employment 
due to her migraine disability.  At the November 2004 VA 
examination, she indicated that she may miss one day of work 
a month due to a migraine.  This does not amount to severe 
economic inadaptability.

Accordingly, the overall nature and resulting impairment from 
the veteran's migraine disability more nearly approximates 
the criteria for a 30 percent rating since August 2, 2001, 
and a higher rating for any period thereafter is not 
warranted.      




Papular urticaria and atopic dermatitis

After the veteran initiated her appeal, the regulations 
pertaining to the evaluation of skin disorders were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
The RO has considered both the former and amended 
regulations.

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-00.

Under the former version of DC 7806, a 30 percent disability 
evaluation was assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability evaluation was warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or for exceptionally repugnant 
eczema.  There is no higher disability evaluation available 
under this code.  38 C.F.R. § 4.118, DC 7806.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, DC 7806, which is now used for rating 
dermatitis in addition to eczema.  A 30 percent disability 
evaluation is assigned for dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the affected 
exposed areas, or systemic therapy, such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past year.  For the next higher 60 percent disability 
evaluation, there must be dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.  There 
is no higher disability evaluation available under this code.  
38 C.F.R. § 4.118, DC 7806.  

The former criteria for a 30 percent rating under DC 7806 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement, and the veteran's skin disability has 
not demonstrated this level of severity from August 2, 2001, 
forward.  At VA general medical examination in April 2002, 
there were only few scattered pinpoint lesions.  In a May 
2002 VA treatment note, in which the diagnoses of papular 
urticaria and atopic dermatitis were rendered, the objective 
findings were limited to discrete papules on the right medial 
forearm and brown, pigmented patches on the anterior lower 
legs.  The veteran stated that the pruritic rash "comes and 
goes."  In a November 2002 VA treatment note the veteran 
reported the skin irritation no longer involved the arms.  At 
VA skin examination in November 2004, the veteran reported 
that the rash on her forearms occurred once a month, and that 
it may occur more often.  She also had periodic outbreaks on 
her lower legs which occurred about two to three times a 
month.  She had 20 to 30 breakouts on her skin over the past 
year.  Physical examination revealed fine, isolated papillary 
lesions palpated on both of her forearms, and only a few were 
inflamed; there were no vesicular lesions.  On the legs, 
there were no visible lesions.  The examiner also noted that 
there was no disfiguration of the arms and legs, no acne or 
chloracne history, no scarring alopecia history, no alopecia 
areata, and no hyperhidrosis of the veteran's hands or feet.

The revised criteria for a 30 percent rating under DC 7806 
requires 20 to 40 percent of the entire body to be affected 
by dermatitis or eczema, and the veteran's skin disability 
has demonstrated this level of severity since the VA skin 
examination on November 5, 2004.  The November 2004 VA 
examiner is the only medical professional to address the 
percentage of affected area, and he noted that approximately 
20 percent of the veteran's body was involved with her skin 
disorder, primarily the forearms and lower legs.

Finally, it is noted that since the effective date of the 
revised criteria, the evidence has not established that the 
veteran requires constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.  At the November 2004 VA 
examination, for example, although the veteran reported a 
history of corticosteroid use, the extent and duration were 
not reported, and she mentioned that she was currently using 
only Eucerin cream to treat her skin condition.  

The veteran's papular urticaria and atopic dermatitis most 
closely approximates the criteria for the currently assigned 
staged ratings, and under both the former and current 
versions of the rating criteria a higher rating is not 
warranted.

Chondromalacia patella, left and right

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, DC 5261.

At VA examination in April 2002, the knees demonstrated a 
normal range of motion, according to the examiner.  At VA 
examination in November 2004, the knees demonstrated a range 
of motion from 0 to 140 degrees, bilaterally.  These findings 
clearly do not warrant even a zero percent rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, DC 5260, 5261.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings.  38 C.F.R. § 4.71, Plate II, 
DCs 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the veteran 
complained at both the April 2002 and November 2004 VA 
examinations that she experiences bilateral knee pain after 
exertion.  At the November 2004 examination in particular, 
she noted that ambulating causes pain for several days and is 
sometimes accompanied by swelling and stiffness.  On 
examination, when asked to repetitively bend and flex her 
knee joints, she developed pain.  Also, when the lower legs 
were flexed, the veteran had severe pain at the medial side 
of both knees.  Pain also precluded her from performing a 
deep knee bend.  Applying DeLuca, an initial 10 percent 
rating is warranted for each knee, from August 2, 2001, 
forward.  

It is noted, however, that to assign two, separate 
compensable ratings for each knee solely based on painful 
motion under two separate diagnostic codes (i.e., under DCs 
5260 and 5261) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

There are other DCs that potentially relate to impairment of 
the knee, and the veteran is entitled to be rated under the 
DC that allows the highest possible evaluation for the 
clinical findings shown on objective examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted. 38 C.F.R. § 4.71a, DC 
5256.  When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5258.

In this case, however, there is no objective medical evidence 
of a dislocated semilunar cartilage, with effusion, or 
locking.  There is also no indication of ankylosis in the 
evidence of record.  Thus, the Board finds that higher 
ratings are not warranted under DCs 5256 and 5258.

DC 5257 pertains to "other impairment of the knee."  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  Here, the record contains no 
objective evidence of recurrent instability or subluxation of 
either knee. Therefore, a higher rating is not warranted 
under DC 5257.  

Finally, X-rays of the knees have been negative.  As there is 
no X-ray evidence of arthritis, and no objective evidence of 
additional disability due to instability or subluxation, it 
is clear that separate ratings are not warranted.  See 
VAOPGCPREC 23-97; 9-98.

In summary, the DeLuca factors allow for a 10 percent rating 
for each knee, and a higher rating is not warranted for 
either knee at any time thereafter.


ORDER

Entitlement to an initial rating of 30 percent, but not 
higher, for migraines, from August 2, 2001, to November 4, 
2004, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for 
migraines, from November 5, 2004, forward, is denied.

Entitlement to an initial rating in excess of 10 percent for 
papular urticaria and atopic dermatitis, from August 2, 2001, 
to November 4, 2004, is denied.

Entitlement to a rating in excess of 30 percent for papular 
urticaria and atopic dermatitis, from November 5, 2004, 
forward, is denied.

Entitlement to an initial 10 percent rating, but not higher, 
for patellar chondromalacia of the right knee, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial 10 percent rating, but not higher, 
for patellar chondromalacia of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


